Case 1:18-cr-00069-LEK Document 33-1 Filed 11/01/18 Page 1 of 3   PageID #: 123




                    EXHIBIT l
Case 1:18-cr-00069-LEK Document 33-1 Filed 11/01/18 Page 2 of 3             PageID #: 124




                        IN THE llNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

llNITED STATES OF AMERICA,                        CR NO.18‑00069 LEK

                         Plainti範                 DECLARATION OF
                                                  SHER― CHANG
                 VS.


GRANT MANAKU,
                         Defendant.
                                             )

                                 ―
                          DECLARATION OF SHERWIN CHANG

           I, Sherwin Chang, declare that:
   1   .   I am a Special Agent of the Federal Bureau of Investigation (FBI). I have
           been so employed since 2007. I am presently assigned to the Honolulu
           Division ofthe FBI. I have been so assigned since 2015.

   2. On April 24, 2017, I was part of the team assigned to execute a search
           warrant at the premises located at 94-1008 Lumi Street, Waipahu, Hawaii
           96797 . I was not the case agent nor was I the affiant on the search warrant.
           I did not compile the search warrant packet or forms that were provided to
           me at the search location.

   3. Before the warrant was executed, the members of the search team met with
           the team leader, Special Agent Brett Price, and we were briefed as to the
           contents of the search warrant and what we were authorized to seize. We
           were also provided with a complete copy of the search warrant, including
           Attachments A and B. All of the members of the search team then signed
           the back of the third and final page of Attachment B. A true and accurate
           copy of the third page of Attachment B, including the back page with the
           signatures of the search team members who were present and briefed as to
           the contents of the search warrant, including what could be seized as set
           forth in Attachment B, is attached to the government's memorandum as
           Exhibit 2.
Case 1:18-cr-00069-LEK Document 33-1 Filed 11/01/18 Page 3 of 3          PageID #: 125




   4.   Part of my responsibilities was to prepare a property receipt, form FD-597
        which was to be given to the owner or tenant of the subject premises. In this
        case, I prepared the form FD-597, which detailed the items seized during the
        execution of the search warrant. It is attached to the government's
        memorandum as Exhibit 3. To the best of my recollection, I then provided
        that property receipt, form FD-597, to Ms. Lola DelaCruz, whom I believed
        was the owner or primary resident of the premises.

   5    As set forth on page 2 of the FBI 302 report detailing the execution of the
        search warrant (attached to the govemment's memorandum as Exhibit 4 and
        bate stamped as FBI Reports_000337), Ms. Dela Cruz was served with a
        copy of the search warrant and Property Receipt (FD-597) at l2:50 p.m.
        This occurred at the conclusion of the execution of the search warrant.

   6    I have since learned that the copy of the search warrant I provided to Ms.
        Dela Cruz did not include Attachments A or B. I did not realize that at the
        time. Instead, I provided to Ms. Dela Cruz the copy of the search warrant
        which had been provided to me as part ofa search warrant packet. I did not
        intentionally or deliberately try to conceal what items were authorized for
        seizure and I intentionally gave Ms. Dela Cruz a copy of the property receipt
        so that she would know what items had been seized pursuant to the warrant.

        I declare under penalty of pe{ury that the foregoing is true and correct to the
        best of my knowledge and belief.

        Executed on October   3I   , 201 8, at Honolulu, HI.




                                    Special Agent
                                    Federal Bureau of Investigation
